

116 HR 8503 IH: To authorize the honorary promotion to corporal of Private First Class Delbert Littrell, United States Marine Corps.
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V116th CONGRESS2d SessionH. R. 8503IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Mr. Walden introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the honorary promotion to corporal of Private First Class Delbert Littrell, United States Marine Corps.1.Honorary promotion to corporal of Private First Class Delbert Littrell, United States Marine Corps (retired)(a)Honorary promotionNotwithstanding any time limitation with respect to promotions for persons who served in the Armed Forces, the President is authorized to issue an honorary promotion promoting Private First Class Delbert Littrell, United States Marine Corps (retired), to the rank of corporal.(b)Additional benefits not To accrueThe honorary promotion of Delbert Littrell under subsection (a) shall not affect the retired pay or other benefits from the United States to which Delbert Littrell is entitled based upon his military service or affect any benefits to which any other person may become entitled based on his military service. 